In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Partnow, J.), dated March 21, 2006, as denied that branch of his motion which was to stay all proceedings in the action pursuant to CPLR 2201 during the pendency of a criminal prosecution.
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the defendant’s motion which was to stay all proceedings in the action pursuant to CPLR 2201 during the pendency of the criminal prosecution is granted.
Under the circumstances, the court should have granted that branch of the defendant’s motion which was for a stay of the proceedings in this action pending completion of a related criminal prosecution (see Britt v International Bus Servs., 255 AD2d 143 [1998]; Zonghetti v Jeromack, 150 AD2d 561, 563 [1989]; DeSiervi v Liverzani, 136 AD2d 527 [1988]). Adams, J.P., Santucci, Mastro and Lifson, JJ., concur.